                    Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

  60 E. 42nd Street, Suite 4510                                                         Telephone: (212) 317-1200
  New York, New York 10165                                                               Facsimile: (212) 317-1620
  _________

  woates@faillacelaw.com

                                                              June 1, 2021
  VIA ECF
  Honorable Sarah L. Cave
  United States Magistrate Judge
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

                    Re:      Ramos, et al. v. BDJVegan1, Inc., et al
                             Docket No.: 16-cv-08776 (SLC)

  Your Honor:

          Our office represents Plaintiffs in the above-referenced matter. We write, jointly with
  Defendants, to respectfully request a two-week extension of the deadline to submit the parties’
  joint pre-trial order, exhibit binders, and motions in limine, which are currently due on Friday,
  June 4, 2021. This is the second request of its kind. The Court granted the parties’ first request.
  The requested extension will not affect any other deadlines in this matter.

          The reason for the within request is that the parties have been having fruitful settlement
  negotiations and have made significant progress towards reaching a settlement. Accordingly, the
  parties respectfully request the Court to grant an extension of the deadline to submit the parties’
  joint pre-trial order, exhibit binders, and motions in limine, to June 18, 2021 so that the parties
  can have a further opportunity to utilize their time and resources towards settlement.

           The parties thank the Court for its time and consideration of this matter.

                                                              Respectfully submitted,

                                                       /s
                                                       William K. Oates, Esq.
                                                       Michael Faillace & Associates, P.C.
                                                       Attorneys for Plaintiffs
The parties' request for an extension of time to submit their joint pre-trial order, motions in limine, and
   cc:     Stanley D.  Cohen,  Esq. (via ECF)
trial binders (ECF No.
           Attorney for96) is GRANTED. The parties shall submit these materials by June 18, 2021. All other
                        Defendants
terms and provisions of the Court's Pre-Trial Order (ECF No. 93) are incorporated by reference and remain
in effect.

If they feel it would be useful, the parties may request a settlement conference.

The Clerk of Court is respectfully directed to close ECF No. 96.

SO ORDERED          6/2/2021
                          Certified as a minority-owned business in the State of New York
